As filed with the Securities and Exchange Commission on August 11, 2009 1933 Act File No. 333-160154 U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-14 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. ¨ Post-Effective Amendment No. 1 x EATON VANCE INVESTMENT TRUST (Exact name of Registrant as Specified in Charter) Two International Place, Boston, Massachusetts 02110 (Address of Principal Executive Offices) (617) 482-8260 (Registrant's Telephone Number) Maureen A. Gemma Two International Place, Boston, Massachusetts 02110 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering: As soon as practicable after the effective date of the registration statement. This Post-Effective Amendment No. 1 to the Registrants Registration Statement on Form N-14 shall become effective immediately upon filing pursuant to paragraph (b) of Rule 485 under the Securities Act of 1933, as amended. Title of Securities Being Registered: Class A, Class B and Class C shares of Beneficial Interest of Eaton Vance National Limited Maturity Municipals Fund No filing fee is required because an indefinite number of shares have previously been registered pursuant to Rule 24f-2 under the Investment Company Act of 1940, as amended. CONTENTS OF REGISTRATION STATEMENT ON FORM N-14 This Registration Statement consists of the following papers and documents. Cover Sheet Part A - Proxy Statement/Prospectus Part B - Statement of Additional Information Part C - Other Information Signature Page Exhibit Index Exhibits EATON VANCE OHIO LIMITED MATURITY MUNICIPALS FUND Two International Place Boston, Massachusetts ^ ^ August 11 , 2009 Dear Shareholder: We cordially invite you to attend a Special Meeting of Shareholders of Eaton Vance Ohio Limited Maturity Municipals Fund (OH Limited Fund), a series of Eaton Vance Investment Trust (the Trust), on September 25, 2009 to consider a proposal to approve an Agreement and Plan of Reorganization to convert shares of the OH Limited Fund into corresponding shares of Eaton Vance National Limited Maturity Municipals Fund (the National Limited Fund ^ ), also a series of the Trust (the Reorganization). The investment objective for each Fund is to provide a high level of current income exempt from regular federal income tax (and, in the case of the OH Limited Fund, from Ohio state personal income taxes) and limited principal fluctuation. The investment policies of each Fund are substantially similar. The enclosed combined Proxy Statement and Prospectus (Proxy Statement/Prospectus) describes the Reorganization in detail. We ask you to read the enclosed information carefully and to submit your vote promptly. After consideration and recommendation by Eaton Vance Management, the Board of Trustees has determined that it is in the best interests of the OH Limited Fund and the National Limited Fund if the OH Limited Fund is merged into the National Limited Fund. We believe that you would benefit from the Reorganization because you would become shareholders of a larger, more diversified fund with a lower expense ratio and higher yield and distribution rate. We realize that most shareholders will not be able to attend the meeting and vote their shares in person. However, the OH Limited Fund does need your vote. You can vote by mail or by telephone, as explained in the enclosed material. If you later decide to attend the meeting, you may revoke your proxy and vote your shares in person. By voting promptly, you can help the OH Limited Fund avoid the expense of additional mailings . If you would like additional information concerning this proposal, please call one of our service representatives at 1-800-262-1122 Monday through Friday , 8:00 a.m. to 6:00 p.m. Eastern time. Your participation in this vote is extremely important. Sincerely, /s/ Cynthia J. Clemson Cynthia J. Clemson President Eaton Vance Investment Trust Your vote is important  please return your proxy card promptly. Shareholders are urged to sign and mail the enclosed proxy in the enclosed postage prepaid envelope or vote by telephone by following the enclosed instructions. Your vote is important whether you own a few shares or many shares. EATON VANCE OHIO LIMITED MATURITY MUNICIPALS FUND Two International Place Boston, Massachusetts ^ NOTICE OF SPECIAL MEETING OF SHAREHOLDERS To Be Held September 25, 2009 A Special Meeting of Shareholders of Eaton Vance Ohio Limited Maturity Municipals Fund (the OH Limited Fund) will be held at the principal office of the OH Limited Fund, Two International Place, Boston, Massachusetts 02110, on Friday, September 25, 2009 at 3:00 P.M. (Eastern Time), for the following purposes: 1. To consider and act upon a proposal to approve an Agreement and Plan of Reorganization (the Plan) to convert shares of the OH Limited Fund into corresponding shares of Eaton Vance National Limited Maturity Municipals Fund (the National Limited Fund). The Plan provides for the transfer of all of the assets and liabilities of the OH Limited Fund to the National Limited Fund in exchange for corresponding shares of the National Limited Fund; and 2. To consider and act upon any other matters which may properly come before the meeting and any adjourned or postponed session thereof. The meeting is called pursuant to the By-Laws of Eaton Vance Investment Trust (the Trust). The Board of Trustees of the Trust has fixed the close of business on July 17, 2009 as the record date for the determination of the shareholders of the OH Limited Fund entitled to notice of, and to vote at, the meeting and any adjournments or postponements thereof. By Order of the Board of Trustees, /s/ Maureen A. Gemma Maureen A. Gemma Secretary Eaton Vance Investment Trust ^ August 11 , 2009 Boston, Massachusetts IMPORTANT Shareholders can help the Board of Trustees of the OH Limited Fund avoid the necessity and additional expense of further solicitations, which may be necessary to obtain a quorum, by promptly returning the enclosed proxy or voting by telephone. The enclosed addressed envelope requires no postage if mailed in the United States and is included for your convenience. PROXY STATEMENT/PROSPECTUS Acquisition of the Assets of EATON VANCE OHIO LIMITED MATURITY MUNICIPALS FUND By And In Exchange For Shares of EATON VANCE NATIONAL LIMITED MATURITY MUNICIPALS FUND Two International Place Boston, Massachusetts 02110 ^ August 11 , 2009 We are sending you this combined Proxy Statement and Prospectus (Proxy Statement/Prospectus) in connection with the Special Meeting of Shareholders (the Special Meeting) of Eaton Vance Ohio Limited Maturity Municipals Fund (the OH Limited Fund), a series of Eaton Vance Investment Trust, a Massachusetts business trust registered as an open-end management investment company (the Trust) to be held on September 25, 2009 ^ at 3:00 p.m., Eastern Time, at Two International Place, Boston, MA 02110. This document is both the Proxy Statement of the OH Limited Fund and a Prospectus of Eaton Vance National Limited Maturity Municipals Fund (the National Limited Fund), also a series of the Trust. The OH Limited Fund and the National Limited Fund hereinafter are sometimes referred to as a Fund or collectively as the Funds. A proxy card is enclosed with the foregoing Notice of a Special Meeting of Shareholders for the benefit of shareholders who wish to vote, but do not expect to be present at the Special Meeting. Shareholders also may vote by telephone. The proxy is solicited on behalf of the Board of Trustees of the Trust (the Board or Trustees). This Proxy Statement/Prospectus relates to the proposed reorganization of each class of shares of the OH Limited Fund into a corresponding class of shares of the National Limited Fund (the Reorganization). The Form of Agreement and Plan of Reorganization (the Plan) is attached as Appendix A and provides for the transfer of all of the assets and liabilities of the OH Limited Fund to the National Limited Fund in exchange for shares of the National Limited Fund. Following the transfer, National Limited Fund shares will be distributed to shareholders of the OH Limited Fund and OH Limited Fund will be terminated. As a result, each shareholder of the OH Limited Fund will receive National Limited Fund shares equal ^ to the value of such shareholders OH Limited Fund shares, calculated as of the close of regular trading on the New York Stock Exchange on the business day immediately prior to the Reorganization. Each proxy will be voted in accordance with its instructions. If no instruction is given, an executed proxy will authorize the persons named as proxies, or any of them, to vote in favor of each matter. A written proxy is revocable by the person giving it, prior to exercise by a signed writing filed with the Funds proxy tabulator ^ , The Altman Group, Inc., 60 East 42 nd Street, Suite 916, New York, NY 10165 , or by executing and delivering a later dated proxy, or by attending the ^ Special Meeting and voting the shares in person. Proxies voted by telephone may be revoked at any time in the same manner that proxies voted by mail may be revoked. This Proxy Statement/Prospectus is initially being mailed to shareholders on or about ^ August 11 , 2009. Supplementary solicitations may be made by mail, telephone, telegraph, facsimile or electronic means. The Trustees have fixed the close of business on July 17, 2009 as the record date (Record Date) for the determination of the shareholders entitled to notice of and to vote at the ^ Special Meeting and any adjournments or postponements thereof. Shareholders at the close of business on the Record Date will be entitled to one vote for each share of the OH Limited Fund held. The number of shares of beneficial interest of each class of each Fund outstanding and the persons who held of record more than five percent of the outstanding shares of each Fund as of the Record Date, along with such information for the combined fund as if the Reorganization was consummated on the Record Date, are set forth in Appendix C. This Proxy Statement/Prospectus sets forth concisely the information that you should know when considering the Reorganization. You should read and retain this Proxy Statement/Prospectus for future reference. This Proxy Statement/Prospectus is accompanied by the Prospectus of the National Limited Fund dated August 1, ^ 2009 (the National Limited Fund Prospectus), which is incorporated by reference herein. A Statement of Additional Information dated ^ August 11 , 2009 that relates to this Proxy Statement/Prospectus and contains additional information about the National Limited Fund and the Reorganization is on file with the Securities and Exchange Commission (the SEC) and is incorporated by reference into this Proxy Statement/Prospectus. The Prospectus (the OH Limited Fund Prospectus) and the Statement of Additional Information (the OH Limited Fund SAI) of the OH Limited Fund , each dated August 1, ^ , and the Statement of Additional Information of the National Limited Fund dated August 1, ^ 2009 (the National Limited Fund SAI) are on file with the SEC and are incorporated by reference into this Proxy Statement/Prospectus. The Annual Reports to Shareholders for OH Limited Fund and National Limited Fund , each dated March 31, 2009 , have been filed with the SEC and are incorporated by reference into this Proxy Statement/Prospectus. To ask questions about this Proxy Statement/Prospectus, please call our toll-free number at 1-800-262-1122 Monday through Friday , 8:00 am to 6:00 pm Eastern time. ^ Copies of each of the documents incorporated by reference referred to above are available upon oral or written request and without charge. To obtain a copy, write to the Funds, c/o Eaton Vance Management, Two International Place, Boston, MA 02110, Attn: Proxy Coordinator  Mutual Fund Operations, or call 1-800-262-1122 Monday through Friday , 8:00 a.m. to 6:00 p.m. Eastern time. The foregoing documents may be obtained on the Internet at www.eatonvance.com. In addition, the SEC maintains a website at www.sec.gov that contains the documents described above, material incorporated by reference, and other information about the OH Limited Fund and the National Limited Fund. THESE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION NOR HAS THE SECURITIES AND EXCHANGE COMMISSION PASSED UPON THE ACCURACY OR ADEQUACY OF THIS PROXY STATEMENT/PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. ii TABLE OF CONTENTS Page SUMMARY 1 FUND EXPENSES 2 REASONS FOR THE REORGANIZATION 4 INFORMATION ABOUT THE REORGANIZATION 6 HOW DO THE BUSINESS, INVESTMENT OBJECTIVES, PRINCIPAL STRATEGIES AND POLICIES OF THE OH LIMITED FUND COMPARE TO THAT OF THE NATIONAL LIMITED FUND? 10 PRINCIPAL RISK FACTORS 12 COMPARATIVE INFORMATION ON SHAREHOLDER RIGHTS ^ 13 INFORMATION ABOUT THE FUNDS 13 VOTING INFORMATION ^ 14 DISSENTERS RIGHTS 15 NATIONAL LIMITED FUND FINANCIAL HIGHLIGHTS 16 OH LIMITED FUND FINANCIAL HIGHLIGHTS 18 EXPERTS 20 APPENDIX A: FORM OF AGREEMENT AND PLAN OF REORGANIZATION A-1 APPENDIX B: MANAGEMENTS DISCUSSION OF FUND PERFORMANCE B-1 APPENDIX C: OUTSTANDING SHARES AND 5% HOLDERS C-1 iii SUMMARY The following is a summary of certain information contained in or incorporated by reference in this Proxy Statement/Prospectus. This summary is not intended to be a complete statement of all material features of the proposed Reorganization and is qualified in its entirety by reference to the full text of this Proxy Statement/ Prospectus, the Plan and the other documents referred to herein. Proposed Transaction . The Trustees of the Trust have approved the Plan, which provides for the transfer of all of the assets of the OH Limited Fund to the National Limited Fund in exchange for the issuance of National Limited Fund shares and the assumption of all of the OH Limited Funds liabilities by the National Limited Fund at a closing to be held as soon as practicable following approval of the Reorganization by shareholders of the OH Limited Fund at the Special Meeting, or any adjournments or postponements thereof, and the satisfaction of all the other conditions to the Reorganization (the Closing). The Plan is attached hereto as Appendix A. The value of each shareholders account with the corresponding class of the National Limited Fund immediately after the Reorganization will be the same as the value of such shareholders account with the OH Limited Fund immediately prior to the Reorganization. Following the transfer, National Limited Fund shares will be distributed to shareholders of the OH Limited Fund and the OH Limited Fund will be terminated. As a result of the Reorganization, each shareholder of the OH Limited Fund will receive full and fractional National Limited Fund shares equal in value at the close of regular trading on the New York Stock Exchange on the Closing date to the value of such shareholders shares of the OH Limited Fund. At or prior to the Closing, the OH Limited Fund shall declare a dividend or dividends which, together with all previous such dividends, shall have the effect of distributing to its shareholders all of its investment company taxable income, its net tax-exempt interest income, and all of its net capital gains, if any, realized for the taxable year ending at the Closing. The Trustees, including the Trustees who are not interested persons of the Trust as defined in the Investment Company Act of 1940, as amended (the 1940 Act ) (Independent Trustees ), have determined that the interests of existing shareholders of each Fund will not be diluted as a result of the transaction contemplated by the Reorganization and that the Reorganization is in the best interests of shareholders of the OH Limited Fund and the National Limited Fund. Background for the Proposed Transaction . The Board of Trustees of the Trust considered a number of factors, including the proposed terms of the Reorganization. The Trustees considered that, among other things, combining the Funds would produce additional economies of scale and reduce the expense ratio for the OH Limited Funds shareholders, the Reorganization would be tax-free for federal income tax purposes, and OH Limited Funds shareholders are expected to receive higher yields and distribution rates as shareholders of the National Limited Fund. Moreover, the Trustees considered that shareholders of OH Limited Fund would benefit from a larger fund with increased investment opportunities and flexibility by consolidating two funds that have substantially similar investment objectives and policies and that invest in similar securities. The Board of Trustees of the Trust believes that the proposed Reorganization is in the best interests of shareholders and has recommended that the OH Limited Funds shareholders vote for the Reorganization. Objectives, Restrictions and Policies . The OH Limited Fund and National Limited Fund have substantially similar investment objectives and policies, with the exception of policies to avoid Ohio state income taxes. In addition, there are no material differences between the Funds fundamental and non-fundamental investment restrictions. While the National Limited Fund is a diversified fund and has an investment restriction to that effect, OH Limited Fund is registered as a non-diversified fund. Fund Fees, Expenses and Services . National Limited Fund (total net assets of approximately $611. ^ 8 million as of March 31, 2009) is significantly larger than OH Limited Fund (total net assets of approximately $19.1 million as of March 31, 2009). As described below, National Limited Fund has a lower total expense ratio than OH Limited Fund. As the result of the Reorganization, the OH Limited Funds shareholders are expected to benefit from the National Limited Funds lower expense ratio. 1 National Limited Fund offers classes of shares that correspond with the outstanding classes of shares of the OH Limited Fund. As a result of the Reorganization, shareholders of each class of shares of OH Limited Fund would receive shares of the corresponding class of the National Limited Fund. The privileges and services associated with the classes of National Limited Fund are identical to their corresponding classes of OH Limited Fund. Distribution Arrangements . National Limited Fund offers classes of shares that correspond with the outstanding classes of shares of OH Limited Fund. Shares of each Fund are sold on a continuous basis by Eaton Vance Distributors, Inc. (EVD), the Funds principal underwriter. Class A shares of each Fund are sold at net asset value per share plus a sales charge; Class B and Class C shares of each Fund are sold at net asset value subject to a contingent deferred sales charge (CDSC). As a result of the Reorganization, shareholders of each class of shares of OH Limited Fund would receive shares of the corresponding class of the National Limited Fund. The distribution and service fees, sales charges, privileges and services associated with the classes of National Limited Fund are identical to their corresponding classes of OH Limited. Redemption Procedures and Exchange Privileges . The OH Limited Fund and the National Limited Fund offer the same redemption features pursuant to which proceeds of a redemption are remitted by wire or check after receipt of proper documents including signature guarantees. The respective classes of each Fund have the same exchange privileges. Tax Consequences . The OH Limited Fund expects to obtain an opinion of counsel that the Reorganization will be tax-free for federal income tax purposes. As such, the OH Limited Funds shareholders will not recognize a taxable gain or loss on the receipt of shares of the National Limited Fund in liquidation of their ^ interests in OH Limited Fund. Their tax basis in National Limited Fund shares received in the Reorganization will be the same as their tax basis in the OH Limited Fund shares, and the tax holding period will be the same. Furthermore, it is not anticipated that the Reorganization will preclude utilization of any of the capital loss carryovers of any Fund. FUND EXPENSES Expenses shown are those for the year ended March 31, 2009 and on a pro forma basis giving effect to the Reorganization as of such date. Fund Fees and Expenses Shareholder Fees (fees paid directly from your investment) Class A Class B Class C Maximum Sales Charge (Load) (as a percentage of offering price) 2.25% None None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of net asset value at time of purchase or redemption) None 3.00% 1.00% Maximum Sales Charge (Load) Imposed on Reinvested Distributions None None None Annual Fund Operating Expenses ^ Distribution and Service (12b-1) Total Annual Fund Management Fees Fees Other Expenses Operating Expenses OH Limited Fund Class A 0.44% 0.15% 0.50% 1.09% Class B 0.44% 0.90% 0.49% 1.83% Class C 0.44% 0.90% 0.49% 1.83% National Limited Fund Class A 0.43% 0.15% 0.16% 0.74% Class B 0.43% 0.90% 0.16% 1.49% Class C 0.43% 0.90% 0.16% 1.49% 2 Distribution and Service (12b-1) Total Annual Fund Management Fees Fees Other Expenses Operating Expenses Pro Forma Combined Fund Class A 0.43% 0.15% 0.16% 0.76% Class B 0.43% 0.90% 0.16% 1.51% Class C 0.43% 0.90% 0.16% 1.51% Other Expenses includes interest expense of 0.05% for National Limited Fund and 0.02% for Pro Forma Combined Fund relating to the Funds liability with respect to floating rate notes held by third parties in conjunction with inverse floater securities transactions by the Fund. The Fund also records offsetting interest income in an amount equal to this expense relating to the municipal obligations underlying such transactions, and as a result net asset value and performance have not been affected by this expense. ^ Example. This Example is intended to help you compare the cost of investing in the Pro Forma Combined Fund after the Reorganization with the cost of investing in ^ the Funds without the Reorganization . The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the operating expenses remain the same as stated in the Fund Fees and Expenses table
